Citation Nr: 0844199	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to service connection for bilateral pes 
planus.

3. Entitlement to an increased (compensable) disability 
rating for scars of the right arm and hand, residuals of 
fragment wounds.

4. Entitlement to an increased rating for degenerative disc 
disease with osteophytes L3-5, currently evaluated at 20 
percent disabling.

5. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 70 percent 
disabling.

6.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Reno, Nevada (RO).

The April 2004 decision granted the veteran an increased 
disability rating from 10 to 20 percent for degenerative disc 
disease with osteophytes L3-5, and denied the veteran's 
claims of entitlement to a compensable disability rating for 
scars of the right arm and hand, residuals of fragment 
wounds, and entitlement to service connection for bilateral 
pes planus and vertigo.  The veteran perfected a timely 
appeal of these issues to the Board.

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

These matters were before the Board in November 2006 and were 
remanded for further development.

In a September 2007 rating decision, the RO granted the 
veteran an increased rating from noncompensable to 20 percent 
for bilateral hearing loss and denied the veteran a 
disability rating in excess of 70 percent for PTSD.  The 
veteran filed a notice of disagreement with the rating 
decision that contested the percentage of the rating for each 
condition.

The issues of entitlement to service connection for pes 
planus and entitlement to increased ratings for bilateral 
hearing loss, evaluated at 20 percent, and PTSD, evaluated at 
70 percent, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A current vertigo condition is not etiologically related 
to the veteran's period of service.

2. The veteran's scars of the right arm and hand, residuals 
of fragment wounds, do not have an area of an area of at 
least 39 square centimeters, are stable and not painful on 
examination, and cause no functional impairment or disabling 
effects.

3. The veteran's degenerative disc disease with osteophytes 
L3-5 does not approximate severe limitation of lumbar spine 
motion; severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
a loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; or forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

4. The veteran's degenerative disc disease with osteophytes 
L3-5 is not productive of incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks during a 12 month period.


CONCLUSIONS OF LAW

1. Vertigo was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2. The criteria for a compensable disability rating for scars 
of the right arm and hand, residuals of fragment wounds, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.25, 4.31, 4.118, Diagnostic Codes 
7801-7805 (2007, 2008).

3. The criteria for a disability rating in excess of 20 
percent for degenerative disc disease with osteophytes L3-5 
have not been met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5243, 5295, 5292, 5293, Plate V 
(2003, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, September 2003, September 2005, March 2006, 
February 2007, June 2008 and September 2008 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Furthermore, the Board notes the recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The June 2008 and September 2008 letters notified the veteran 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disabilities and the effect that worsening had on his 
employment and life, and provided examples of the types of 
medical and lay evidence that he could submit or ask VA to 
obtain that were relevant to establishing entitlement to 
increased compensation.  Also, the letters notified the 
veteran that his disability rating would be determined by 
applying relevant diagnostic codes, and listed the specific 
diagnostic criteria needed to substantiate higher ratings for 
the veteran's increased rating claims.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  In such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA-compliant notice was issued to the 
veteran by June 2008 and September 2008.  Thereafter, he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the veteran as recently as October 
2008.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the veteran's and his wife's testimony 
at his May 2006 Board hearing, and written statements from 
the veteran and his representative.  

In its November 2006 remand, the Board ordered the RO to 
forward the claims folder to the VA examiners who conducted 
VA ear (otology), scars, and spine disorders examinations of 
January 2004, for the purpose of obtaining an addendum to 
each examination.  If any examiner was unavailable, the case 
was to be referred to another appropriate VA specialist.  The 
RO was to make the claims file available to the examiners, 
who were to review the claims folders, and note such review 
in their examination reports.

After reviewing the claims file records, each examiner was 
requested to provide an addendum to their respective ear 
(otology), scars, and spine disorders examinations of January 
2004.  On the basis of that review, and specifically in view 
of any additional evidence obtained since January 2004, the 
examiners were requested to provide any updates or changes to 
relevant findings previously made in the January 2004 
examinations.  If any examiner determined that additional 
physical examination of the veteran was necessary in order to 
provide the requested addendum, such examination was to be 
conducted.

Additionally, after reviewing the available medical records 
(and if deemed necessary, examining the appellant), the ear 
disorder examiner was to render comments specifically 
addressing the following question regarding the claimed 
vertigo: If the claimed disorder is diagnosed, and based upon 
an assessment of the entire record, is it at least as likely 
as not (a probability equal or greater than 50 percent) that 
such disorder is the result of, or was increased by, injury 
or disease incurred during active service.

The addendum opinions and rationales requested by the Board, 
which are discussed below, have been associated with the 
claims folder.  Thus, the Board finds that the AOJ has 
substantially complied with the Board's order.  See D'Aries 
v. Peake, 22 Vet. App. 97, 105-106 (2008); see also Dyment v. 
West, 13 Vet. App. 141, 146-147 (1999).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for vertigo.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service treatment records show that the veteran sustained 
multiple fragment wounds from a booby trap in March 1968.  
His multiple fragment wounds involved several areas including 
wounds of the right side of the face and the right earlobe, 
and there was a question of whether there was involvement of 
the right ear drum.  Treatment records at that time show that 
the treatment provider was unable to see the ear drum despite 
irrigation, as the ear canal was abraded, and that there was 
thought to be a possibility of fragments entering into the 
right ear.

Drainage from the right ear was noted in March and early 
April 1968.  A consultation report shows that on examination 
at the time, the ENT (ears, nose, and throat) treatment 
provider found that the veteran had purulence around the 
right tympanogram.  A later clinical history report noted 
that the veteran had had tinnitus and dizziness in the two 
weeks after the accident.

On June 1968 separation examination, the veteran was noted to 
have had a normal clinical evaluation of the ears, ear drums, 
head, eyes, and pupils.  He was noted to have had an abnormal 
neurological examination due to a right common peroneal 
palsy.

The earliest indication of post-service treatment is a 
private treatment noted dated in October 1989.  The veteran 
was noted to have had flu symptoms, bad headaches, and 
dizziness.  The veteran reported that the headaches, which 
were frontal, and the dizziness had been occurring for one 
week.  It was noted that the veteran had been off work.  It 
was also noted that the veteran had dizziness with his head 
turned to the left.  The veteran was diagnosed as having 
acute labyrinthitis.

An August 1993 private medical note indicates that the 
veteran presented with dizziness that he related had no 
rotational component, just lightheadedness, which was worse 
when he was supine.  He denied any visual disturbances, 
nausea, or vomiting, and stated that he had a headache in the 
posterior head which related to the left side.  On 
examination of the head, eyes, ears, nose and throat, the 
veteran had no nystagmus with lateral gaze, TMs (tympanic 
membranes) were clear bilaterally.  The veteran was diagnosed 
as having a history of vertigo.

The veteran was afforded a VA examination in January 2004.  
On examination, the veteran reported that he had headaches in 
the temple area lasting a few hours and some decreased vision 
with vertigo, that the vertigo episodes occurred three to 
four times a week, and that he felt unsteady when they 
occurred.  On examination, TMs and tympanums were normal 
bilaterally, mastoids showed no discharge or evidence of 
cholesteatoma, there were no conditions secondary to ear 
disease on examination, there was no infection of the middle 
or inner ear present, and there was no suppuration, effusion 
or aural polyps.  It was also noted that there was no 
peripheral vestibular disorder on examination, no Meniere's 
syndrome, and no complications of ear disease present.  The 
veteran was diagnosed as having vertigo.  The examiner 
ordered an ENG (electronystagmography), and was to review 
that and the audiogram and then provide an opinion on the 
relationship of this to service.

Later in January 2004, an ENG summary report and associated 
notes from the January 2004 VA examiner show that the ENG 
examination findings included that positional testing was 
normal, caloric testing was normal, and oculomotor testing 
(saccadic testing) was abnormal, with poor Sicard to the 
left, poor velocity, and tendency to overshoot.  The 
impression was possible CNS (central nervous system) lesion.  
The audiologist conducting the ENG study recommended otologic 
consult and MRI (magnetic resonance imaging) examination.

The veteran was given VA MRIs of the brain and internal 
auditory canals in January 2004.  MRI of the brain showed an 
unremarkable study with and without contrast, with no 
evidence of internal auditory canal lesion, some mild 
bifrontal chronic white matter, and small vessel ischemic 
changes noted but not unusual for the veteran's age.  The MRI 
of the auditory canals showed internal auditory canals 
appearing normal, with no evidence of internal auditory canal 
widening or abnormal enhancement.  Bilateral cerebellopontine 
angles appeared normal, and normal vascular flow-voids and 
enhancement were present.  The cerebellum and visualized 
brain parenchyma showed no abnormality, and the brainstem 
appeared unremarkable.  The impression was no evidence of 
acoustic schwannoma or other internal auditory canal 
abnormality.

In an addendum following this study, the examiner concluded 
with an impression that there was no evidence of central 
nervous system lesion based on the normal MRIs, and a 
diagnosis of sensory neural hearing loss.

During his May 2006 Board hearing, the veteran testified that 
he began having vertigo three or four years before, that he 
had had shrapnel in his ear, and that he thought that his 
vertigo and tinnitus were related to the air damage done to 
his ear. 

The veteran was provided another VA examination in May 2007.  
On examination, it was noted that the veteran had had 
dizziness for five years with an off-balance sensation 
occurring two times a week, lasting one to three hours.  On 
examination, the auricles showed no deformity or tissue loss, 
the external auditory canal showed no edema, scaling or 
discharge, TMs were normal, tympanums were clear, mastoids 
showed no discharge or evidence of cholesteatoma, there were 
no conditions secondary to ear disease on examination, no 
active ear disease present, no infection of the middle inner 
ear, and no suppuration, effusion, or aural polyps present.  
It was noted that the veteran had imbalance two times a week, 
lasting one to three hours, that there was no Meniere's 
syndrome on examination, and that there were no complications 
of ear disease present on examination.  The veteran was 
diagnosed as having vertigo and disequilibrium, which began 
well after his military service.  

In a January 2008 addendum opinion to the May 2007 VA 
examination, the examiner noted a review of the claims 
folder, that the veteran was exposed to an explosion on March 
1968 with shrapnel wounds and had tinnitus and discharge 
after two months, and that the veteran did not really have 
any complaints of dizziness for many years after the events 
occurred and for many years after discharge.  The examiner 
noted that in light of the veteran's ENG and MRI, and because 
of the fact that the veteran had no complaints of vertigo 
until least 30 years after discharge from the Armed Forces, 
the examiner could see no connection between his service or 
his March 1968 accident and his current vertigo, which had 
been lasting for the last five yeas.  The examiner 
furthermore opined that he did not see a connection between 
vertigo and the veteran's hearing loss and tinnitus.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for vertigo.  

The veteran's service treatment records clearly establish in-
service injury, including multiple fragment wounds of the 
right side of the face and the right earlobe, with question 
of whether there was involvement of the right ear drum.  They 
also establish that the veteran's treatment provider at the 
time was unable to see the ear drum despite irrigation, as 
the ear canal was abraded, and that there was thought to be a 
possibility of fragments entering into the right ear.  They 
furthermore establish that drainage from the right ear was 
noted in March and early April 1968, that an ENT treatment 
provider found that the veteran had purulence around the 
right tympanogram, and that an in-service clinical history 
report noted that the veteran had had tinnitus and dizziness 
in the two weeks after the accident.

However, the record reflects neither the development of a 
chronic vertigo condition, nor a showing of continuity of 
symptomatology after service.  On June 1968 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the ears, ear drums, head, eyes, and 
pupils.  There is no indication in the record of any post-
service treatment for vertigo, or any related condition, 
until October 1989, when the veteran was noted to have had 
flu symptoms, bad headaches, and dizziness.  At that time, 
the veteran reported that the headaches and dizziness had 
been occurring for one week, and he was diagnosed as having 
acute labyrinthitis.  An August 1993 private medical note 
indicates that the veteran presented again with dizziness, 
that he had no nystagmus with lateral gaze and TMs were clear 
bilaterally, and that he was diagnosed as having a history of 
vertigo.

None of the records of treatment at this time note any 
history of vertigo prior to the October 1989 incident.  
Moreover, by the veteran's own account during his May 2006 
Board hearing, he did not develop chronic vertigo 
symptomatology until about 2002 or 2004.

Furthermore, the competent medical evidence of record weighs 
against the veteran's claim.  The only medical etiology 
opinion of record is the January 2008 addendum opinion to the 
May 2007 VA examination.  In the opinion, the examiner noted 
that in light of the veteran's diagnostic tests and because 
of the fact that the veteran had no complaints of vertigo for 
many years after discharge, the examiner could see no 
connection between his service, including his March 1968 
accident, and his current vertigo.  There is no medical 
opinion or other competent medical evidence of record 
relating any current vertigo to the veteran's period of 
service.

Accordingly, service connection for vertigo is not warranted.


III. Increased Ratings

The veteran argues that he is entitled to a compensable 
disability rating for scars of the right arm and hand, 
residuals of fragment wounds, and a disability rating in 
excess of 20 percent for degenerative disc disease with 
osteophytes L3-5.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A. Scars of the right arm and hand, residuals of fragment 
wounds

The Board notes that, effective October 23, 2008, regulations 
regarding the evaluation of skin disease were revised.  See 
73 Fed. Reg. 185, 54708-54712 (2008).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran's claim for an increased rating was filed prior to 
October 23, 2008, the Board will consider the regulations in 
effect both prior to and since October 23, 2008.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Beginning August 20, 2002 but prior to October 23, 2008, 
scars that are deep or that cause limited motion are rated 
under DC (Diagnostic Code) 7801.  A deep scar is one 
associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage.  For these scars: Area or areas of 144 square 
inches (929 sq. cm.) or greater warrants a 40 percent rating; 
Area or areas of at least 72 square inches (465 sq. cm.) but 
less than 144 square inches (929 sq. cm.) warrants a 30 
percent rating; Area or areas of at least 12 square inches 
(77 sq. cm.) but less than 72 square inches (465 sq. cm.) 
warrants a 20 percent rating; Area or areas of at least 6 
square inches (39 sq. cm.) but less than 12 square inches (77 
sq. cm.) warrants a 10 percent rating.  A deep scar is one 
associated with underlying soft tissue damage.  Scars in 
widely separated areas as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk are 
separately rated and combined in accordance with § 4.25.

Also beginning August 20, 2002 but prior to October 23, 2008, 
scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a 10 percent 
rating under DC 7802.  Unstable superficial scars are rated 
10 percent disabling under DC 7803.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  Superficial scars that are painful 
on examination are rated 10 percent disabling under DC 7804.  
DC 7805 provides that other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DCs 7801-
7805 (2007).

Beginning October 23, 2008, burn scar(s) or scar(s) due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear are rated under DC 7801.  For these scars: Area 
or areas of 144 square inches (929 sq. cm.) or greater 
warrants a 40 percent rating; Area or areas of at least 72 
square inches (465 sq. cm.) but less than 144 square inches 
(929 sq. cm.) warrants a 30 percent rating; Area or areas of 
at least 12 square inches (77 sq. cm.) but less than 72 
square inches (465 sq. cm.) warrants a 20 percent rating; 
Area or areas of at least 6 square inches (39 sq. cm.) but 
less than 12 square inches (77 sq. cm.) warrants a 10 percent 
rating.  A deep scar is one associated with underlying soft 
tissue damage.  If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one extremity, 
or a single qualifying scar affects one or more extremities 
and either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, a 
separate evaluation is assigned for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, a separate evaluation is assigned based on 
the total area of the qualifying scars that affect the 
anterior portion of the trunk, and a separate evaluation is 
assigned based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary 
line on each side separates the anterior and posterior 
portions of the trunk.  Separate evaluations are combined 
under § 4.25.  38 C.F.R. § 4.118, DC 7801.  

Also beginning October 23, 2008, burn scar(s) or scar(s) due 
to other causes, not of the head, face, or neck, that are 
superficial and nonlinear covering areas of 144 square inches 
(929 sq. cm.) or greater are rated as 10 percent disabling 
under DC 7802.  A superficial scar is one not associated with 
underlying soft tissue damage.  Scar(s) that are unstable or 
painful on examination receive a compensable rating under 
7804.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Other 
scars (including linear scars) and other effects of scars 
evaluated under DCs 7800, 7801, 7802, and 7804 are rated 
under DC 7805, under which any disabling effect(s) not 
considered in a rating provided under DCs 7800-04 are 
evaluated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, DCs 7801-7805.

The Board notes that where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The veteran was afforded a VA examination in January 2004.  
On examination of the right arm and hand, the veteran had a 3 
by 1 cm (centimeters) scar in the right middle triceps, a 4.5 
by 1 cm scar in the right lateral inferior triceps, a 2.5 cm 
times 1 mm (millimeter) scar of the right dorsum hand, and a 
4 cm by 1 mm scar of the medial right forearm.  There was no 
pain in the scars on examination, and the veteran was noted 
to deny any symptoms of pain.  There was adherence to 
underlying tissue in the middle right and inferior triceps 
scars, the texture of the skin in the right triceps felt 
course and the rest of the area felt smooth, the scars were 
stable, there was no elevation or depression on the remaining 
scars except for the inferior and middle triceps region, the 
surface contour of the middle and inferior triceps was 
depressed and course on palpation.  The scars were 
superficial except of the right middle and inferior triceps 
scars.  The scars were not deep except for the right triceps 
region, there was no inflammation, edema, or keloid 
formation, the sign color from the scars was lighter, there 
was no area of induration or inflexibility in the area of the 
scars, and there was no limitation of function or motion 
caused by the scars.  The veteran was diagnosed as having 
well-healed, stable scars.  

At his May 2006 Board hearing, the veteran testified that 
with respect to his right arm and hand scars, he had a lot of 
tenderness, he had weakness in his two fingers from his 
hernia, and he had associated sharp pains related to 
debridement of the arm.

The veteran was given another VA examination in June 2007.  
It was noted that there were three scars on the right upper 
arm, and two scars on the right forearm.  It was noted that 
none of these scars were painful, that there was no adhesion 
to underlying tissue and all scars were freely moveable, and 
that all scars were hypopigmented and slightly raised above 
the level of the skin.  It was noted that no scar was 
unstable, that the scar on the right forearm involved 
herniation of the underlying muscles so that the scar could 
be completely pushed in and puffed out again, and that the 
lesion of the scar on the right anterior deltoid area was 
atrophic.  The scars of the right forearm were noted to be 
deep, and involved herniation of the underlying muscle 
tissue.  None of the scars involved inflammation, edema, or 
keloid formation, all scars were noted to be flexible, and 
there was no limitation of motion or limitation of any 
function caused by the scars.  The veteran was diagnosed as 
having well-healed scars of the skin.  

After reviewing the record, the Board finds that the 
veteran's scars of the right arm and hand, residual of 
fragment wound, do not approximate the criteria for a 
compensable disability rating under any relevant diagnostic 
code.

First, although on January 2004 VA examination, the right 
middle and inferior triceps scars were noted to be deep, and 
on June 2007 VA examination the scars of the right forearm 
were noted to be deep, the record does not reflect that 
either the triceps scars or the forearm scars cover an area 
of 39 square cm.  Rather, on examination of the right arm and 
hand in January 2004, the veteran was noted to have a 3 by 1 
cm scar in the right middle triceps, a 4.5 by 1 cm scar in 
the right lateral inferior triceps, a 2.5 cm times 1 
millimeter (mm) scar of the right dorsum hand, a 4 cm by 1 mm 
scar of the medial right forearm.  Thus, a compensable 
disability rating under either the old or the revised 
versions of DC 7801 and DC 7802 is not warranted.

Also, both on January 2004 and June 2007 VA examinations, the 
veteran was noted to have had scars that were neither 
unstable nor painful on examination.  On January 2004 VA 
examination, the scars were noted to be stable and there was 
no pain in the scars on examination, and the veteran was 
noted to deny any symptoms of pain.  On June 2007 VA 
examination, it was noted that the veteran's scars were not 
painful and were not unstable.

The Board recognizes the veteran's report of tenderness 
during his May 2006 Board hearing.  However, both the old and 
revised versions of DC 7304 specify that scars must be 
painful on examination to warrant a compensable rating.  The 
veteran's scars were found not to be painful on both January 
2004 VA examination and June 2007 VA examination, and there 
is no medical evidence indicating that the veteran's scars 
have been found to be painful on examination.  Thus, a 
compensable disability rating under either the old version of 
DC 7303 or the old or revised version of DC 7304 is not 
warranted.

Furthermore, the veteran's scars have not been noted to be 
productive of any other limitation of function or disabling 
effects.  On January 2004 VA examination, there was noted to 
be no area of induration or inflexibility in the area of the 
scars, and there was no limitation of function or motion 
caused by the scars.  On June 2007 VA examination, it was 
noted that none of the scars involved inflammation, edema, or 
keloid formation, all scars were noted to be flexible, and 
there was no limitation of motion or limitation of any 
function caused by the scars.  There is no other medical 
evidence indicating any limitation of function or disabling 
effects caused by the veteran's scars of the right arm and 
hand.  Thus, a compensable disability rating under either the 
old or revised versions of 7305 is not warranted.

Finally, the Board notes that at his May 2006 Board hearing, 
the veteran testified that he had weakness in his two fingers 
from his hernia, that he had associated sharp pains related 
to debridement of the arm.  Herniation of the underlying 
muscle tissue of the forearm has also been noted in the 
medical record.  However, the veteran is service-connected 
and separately rated for the disability of shell fragment 
wound with traumatic hernia, right flexor carpus ulnaris with 
retained foreign bodies.  Thus, the veteran's right forearm 
muscle tissue herniation and associated functional impairment 
is contemplated under a separate disability rating, and thus 
its symptomatology is not for consideration in the present 
appeal.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

The record reflects that the veteran's scars of the right arm 
and hand, residuals of fragment wounds, do not approximate 
the criteria for a compensable disability rating, and have 
not done so at any point during the period relevant to the 
instant claim.  Accordingly, a compensable disability rating 
for scars of the right arm and hand, residuals of fragment 
wounds, is not warranted.  See Hart, 21 Vet. App. 505.



B. Degenerative disc disease with osteophytes L3-5

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine, 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, 
with DC 5243 as the new code for intervertebral disc syndrome 
(IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas, 1 Vet. App. at 313.  As the 
veteran's claim was prior to September 26, 2003, the Board 
will consider the regulations in effect both prior to and 
since September 26, 2003.  The Board observes, however, that 
when an increase is warranted based solely on the revised 
criteria, the effective date for the increase cannot be 
earlier than the effective date of the revised criteria.  See 
38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa, 10 Vet. App. at 467.

The veteran is currently rated under DC 5243 for IDS.  Under 
the facts of this case, prior to September 26, 2003, he could 
also have been rated under DC 5292 for limitation of motion 
of the lumbar spine, DC 5295 for lumbosacral strain, or DC 
5293 for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2003).

Under the version of DC 5293 in effect from September 23, 
2002 to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5243.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The veteran was afforded a VA examination of the spine in 
January 2004.  On examination, the veteran complained of 
chronic lower back pain and having L3-L5 degenerative joint 
disease.  The veteran reported radiating pain to the left 
buttock and left lateral thigh, treatment of over the counter 
Tylenol as needed, and that he had flare-ups from standing 
greater than eight hours and from having coughing spells.  He 
also stated that the severity of a flare-up was moderate to 
severe with frequency of two to three times a year and 
duration of two to six weeks, during which time he had 
continuous pain.  It was noted that he did not use a back 
brace, orthosis, cane, crutches, or a walker, and that he was 
stable.  The veteran reported that he could walk a distance 
of half a mile, and that standing was limited to 20 minutes.  
He was noted to be 100 percent mobile and able to perform 
activities of daily living and driving.  It was noted that 
his usual occupation was a post office clerk.

On examination of the spine, there was no abnormal curvature.  
Limbs were equal and symmetrical.  There were no deformities 
or ankylosis, posture and gait were intact, position of the 
head was straight, curvature of the spine was normal and 
symmetric in appearance, and he had symmetry and rhythm of 
spinal motion.  Forward flexion was to 90 degrees, extension 
was to 30 degrees, left and right lateral flexion was to 20 
degrees, and left and right lateral rotation was to 45 
degrees.  It was noted that the spine was not painful on 
motion, and that during a flare-up the veteran would have 
addional five to ten percent decreased range of motion which 
would be characterized by pain and fatigue.  Such flare-up 
would be from overstanding and lifting from his work as a 
postal clerk, where he was required to lift as heavy as 20 
pound boxes and sometimes had to place letters above his 
shoulders and that caused pain and spasms in his back.  There 
was noted to be no objective evidence of painful motion, 
spasms, weakness, tenderness, muscle spasm, guarding, or 
localized tenderness, and there was a preserved spinal 
contour and normal gait.  The veteran did not have any muscle 
spasms or guarding severe enough to result in an abnormal 
gait, and he did not have any abnormal spine contour such as 
scoliosis, reverse, lordosis, or abnormal kyphosis.  He did 
not have any postural abnormalities, fixed deformity, or 
abnormality of the musculature of the back.  On neurological 
examination, sensory examination indicated numbness of the 
right lower extremity in a peroneal nerve distribution.  On 
motor examination, there was no deficit, the veteran had a 
decreased left knee reflex, and other deep tendon and 
cutaneous reflexes were intact.

It was noted that he veteran had intervertebral disc syndrome 
at L3-L5 and did have decreased knee reflex, but had not had 
any surgeries, did not have bowel or bladder dysfunction, and 
had not been incapacitated in the last 12 months.

Lumbar spine X-ray showed mild to moderate disc degeneration 
with slight levocurvature and diffuse mild spondylitic 
central endplate hypertrophy, and it was noted that he had a 
mild to moderate facet osteoarthritis from L3-4 through L5-S1 
accompanied by grade 1 degenerative anterolisthesis at L4-5, 
which could potentially cause spinal stenosis.  The veteran 
was diagnosed as having lumbar spine mild to moderate 
osteoarthritis with intermittent left sciatic symptoms.  

At his May 2006 Board hearing, the veteran testified that 
that he had back pain that generated all the way down both 
legs so that standing or moving was just painful all the 
time, that lying down was painful, that he treated his pain 
with cold compress, ice, Aspirin, and other medications, and 
that his pain could go on for two or three months.

The veteran was provided another VA examination of the spine 
in August 2007.  On examination, the veteran reported that he 
took Tylenol for his back, that he experienced severe flare-
up about four times a year, which could last up to three 
days, that precipitation events were weight-bearing, 
standing, walking, bending, and lifting, and that alleviating 
factors were bed rest and medication.  The veteran also 
reported that associated features were numbness, tingling and 
weakness of the lower extremity, that from time to time he 
felt unstable, and that he had had no surgeries to the back.  
The veteran also reported that he had some difficulty putting 
on shoes and stockings, that he had problems bending, 
lifting, stooping, and carrying, that he could stand upwards 
of one and a half hours, that he developed numbness in his 
leg and escalation of low back pain.  He furthermore stated 
that he dressed without assistance, that he drove locally but 
that prolonged sitting escalated his low back condition, and 
that he could not partake in physical contact sports and was 
unable to dance, bowl or swim.  It was noted that the veteran 
was working as a full-time postal clerk, which required 
standing and aggravated his condition, that he did not lift 
or carry any significant weights or repetitive lifting or 
carrying, and that he was unable to squat or crouch with back 
pain.  

On examination of the spine, the veteran had good posture and 
movement of the spine was soft and rhythmical.  Forward 
flexion of the spine was 0 to 90 degrees, with the veteran 
missing the toe with his fingertip by 5 inches, extension, 
right and left lateral flexion, and right and left lateral 
rotation were all to 30 degrees.  The veteran complained of 
muscle spasm in the region with repetitive usage.  Palpatory 
tenderness was mild in the thoracolumbar area.  After 
repetitive movement, muscle spasm, guarding and tenderness 
were not severe enough to change the spinal contour or change 
the veteran's gait pattern. The veteran was noted to have no 
postural abnormalities or fixed deformities, and the shoe 
wear pattern did not reflect abnormal gait pattern.  With 
respect to the veteran's intervertebral disc syndrome, based 
on physical examination, there was loss of reflex at the left 
patellar side, but the veteran had peripheral nerve injury 
affecting the right peroneal.  The examiner opined that he 
did not find any signs of the intervertebral disc 
involvement, although the veteran complained of radicular 
pain pattern to the lower extremities. 

Radiographs of the lumbar spine indicated a levoscoliosis of 
oblique vie, degenerative changes with spondylolysis 
throughout the mild anterior spondylolisthesis L4-L5, 
moderate to marked disk space narrowing L4-L5 and L5-S1, and 
that clinical impression was degenerative changes, stable 
mild anterior listhesis L4 over L5 since January 2007.  The 
veteran was diagnosed a having chronic strain of the 
lumbosacral spine superimposed on the mild anterolisthesis of 
L4 on L5 with degenerative changes of the lumbosacral spine, 
with residuals.

It was noted that with repetitive movement of the 
thoracolumbar spine, there was additional loss of range of 
motion of 10 degrees in flexion, that function was 
additionally limited by pain following repetitive use, that 
pain caused the major functional impact, that repetitive 
movement exercise was performed under clinical situation, but 
that based on the veteran's history, physical findings, and 
diagnostic studies, the examiner would anticipate should the 
veteran be in a normal working situation that repetitive 
movement of the thoracolumbar spine would cause an additional 
loss of range of motion of 20 degrees in flexion, and that 
this function would be limited by pain following repetitive 
use, and that pain would cause the major functional impact.

After reviewing the record, the Board finds that the 
veteran's degenerative disc disease with osteophytes L3-5 
does not more closely approximate the criteria for a 30 or 40 
percent disability rating under any applicable diagnostic 
code than those for a 20 percent disability rating.

First, the veteran's back disability does not approximate 
severe limitation of lumbar spine motion, severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  On January 2004 VA examination, forward 
flexion was to 90 degrees with motion not painful, and it was 
noted that during a flare-up the veteran would have addional 
5 to 10 percent decreased range of motion which would be 
characterized by pain and fatigue.  On August 2007 VA 
examination, forward flexion of the spine was to 90 degrees, 
with the veteran missing the toe with his fingertip by 5 
inches, and it was noted that with repetitive movement of the 
thoracolumbar spine, there was additional loss of range of 
motion of 10 degrees in flexion from pain functional impact, 
and that the examiner would anticipate in a normal working 
situation that repetitive movement of the thoracolumbar spine 
would cause an additional loss of range of motion of 20 
degrees in flexion, from pain following repetitive use.  
Thus, even considering any additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors not contemplated in the relevant rating 
criteria, the veteran's degenerative disc disease does not 
approximate either severe limitation of the lumbar spine, 
marked limitation of forward bending in a standing position, 
or limitation of flexion to 30 degrees or less.

Also, lateral bending has been noted on examination to be 
essentially normal, and neither listing of the whole spine to 
the opposite side or positive Goldthwaite's sign has been 
noted.  Rather, spasm, guarding and tenderness have been 
noted not to be severe enough to change either the spinal 
contour or the veteran's gait pattern, and gait and posture 
have been noted to be normal. 

Thus, a disability rating in excess of 20 percent is not 
warranted under either the old versions of DC 5292 and 5295 
or the General Rating Formula for Diseases and Injuries of 
the Spine.

Second, the veteran's back disability has not been shown to 
be productive of incapacitating episodes of IDS having a 
total duration of at least 4 weeks but less than 6 weeks 
during a 12 month period.  The Board acknowledges the 
veteran's testimony that he had back pain that generated all 
the way down both legs so that standing or moving was just 
painful all the time, that lying down was painful, and that 
his pain could go on for two or three months.  However, the 
medical record reflects no evidence of any periods of acute 
signs and symptoms due to IDS that has required bed rest and 
treatment prescribed by a physician having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Thus, a disability rating in excess of 20 percent 
under either DC 5293 or DC 5243 is not warranted.

Finally, the Board notes the veteran's complaints of lower 
extremity pain and limitation of function.  However, the 
Board notes that on June 2007 VA examination, at which time 
the VA examiner had the benefit of a review of the claims 
folder, the examiner stated the opinion that with respect to 
the veteran's intervertebral disc syndrome, based on physical 
examination, there was loss of reflex at the left patellar 
side, but the veteran had peripheral nerve injury affecting 
the right peroneal.  The examiner furthermore opined that he 
did not find any signs of the intervertebral disc 
involvement, although the veteran complained of radicular 
pain pattern to the lower extremities.  There is no contrary 
medical evidence relating any functional lower extremity 
problems to the veteran's service-connected back disability.

Moreover, to the extent that the veteran complains of pain 
radiating to his lower extremities, the Board notes that the 
General Rating Formula for Diseases and Injuries of the Spine 
(for DCs 5235 to 5243 unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) explicitly contemplates symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  The Board also finds that even 
considering such radiation of pain, the veteran's 
degenerative disc disease with osteophytes L3-5 more closely 
approximates moderate limitation of motion of the lumbar 
spine than severe limitation of motion, and more closely 
approximates lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position than severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Thus, the record reflects that the veteran's degenerative 
disc disease with osteophytes L3-5 does not approximate the 
criteria for a disability rating in excess of 20 percent, and 
has not done so at any point during the period relevant to 
the instant claim.  Accordingly, a disability rating in 
excess of 20 percent for degenerative disc disease with 
osteophytes L3-5 is not warranted.  See Hart, 21 Vet. App. 
505.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.

IV. Extra-Schedular Consideration

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  That rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Id.

The Board finds that the record does not reflect such an 
exceptional disability picture that the available schedular 
evaluations are inadequate.  There is no indication in the 
record that either the veteran's scars of the right arm and 
hand or his degenerative disc disease with osteophytes L3-5 
present such unusual symptoms or circumstances that that the 
Rating Schedule does not adequately contemplate their 
symptomatology.  The veteran's scars have never been noted to 
be productive of any functional impairment.  Also, while the 
veteran's back disability might affect the amount or types of 
work that the veteran can perform, including limiting his 
ability to perform heavy lifting and the amount of standing, 
bending, and walking he is able to do, such limitation in 
earning capacity reasonably reflects the average impairment 
in earning capacity contemplated in a 20 percent disability 
rating for degenerative disc disease with osteophytes L3-5.  
In this regard, the Board notes that such criteria 
specifically contemplate moderate limitation of lumbar 
motion, lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, forward flexion of the 
thoracolumbar spine not greater than 60 degrees, and IDS with 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during a 12-month period.

In sum, the veteran has submitted no evidence showing that 
this disorder has caused him an average impairment in earning 
capacity beyond that impairment contemplated by his assigned 
evaluations.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in such "exceptional" cases.  
See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to an increased (compensable) rating for scars of 
the right arm and hand, residuals of fragment wounds, is 
denied.

Entitlement to an increased rating for degenerative disc 
disease with osteophytes L3-5, currently evaluated at 20 
percent disabling, is denied.


REMAND

In its November 2006 remand, in ordering an addendum to the 
January 2004 VA feet examination, the Board ordered that the 
examiner, after reviewing the available medical records (and 
if deemed necessary, examining the appellant), to render 
comments specifically addressing the following question 
regarding the claimed bilateral pes planus: If the claimed 
disorder is diagnosed, and based upon an assessment of the 
entire record, is it at least as likely as not (a probability 
equal or greater than 50 percent) that such disorder is the 
result of, or was increased by, injury or disease incurred 
during active service.

An August 2007 addendum opinion to the January 2004 VA 
examination report is of record.  The opinion indicates that 
the veteran does not have significant pes planus of either 
foot, but that borderline pes planus of either foot was not 
excluded.  However, the addendum does not contain any opinion 
of whether any bilateral pes planus is etiologically related 
to the veteran's period of service.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's November 
2006 remand is prejudicial to the veteran, this case must be 
remanded for an adequate VA opinion.

Finally, in a statement received by VA in June 2008, the 
veteran expressed disagreement with the RO's September 2007 
rating decision.  The RO requested that the veteran clarify 
the issues with which he disagreed in the rating decision, 
and in a July 2008 statement the veteran indicated that he 
disagreed with the disability ratings for his PTSD and 
bilateral hearing loss.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  Therefore this issue must be 
remanded in order for the RO to issue a Statement of the 
Case.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the 
August 2007 VA addendum report 
regarding the veteran's claimed pes 
planus.  If the examiner who completed 
such VA examination report is not 
available, another examiner with 
appropriate expertise may furnish the 
necessary review and opinion.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on a review of 
the claims folder, the examiner should 
express an opinion as to (1) the nature 
of any current pes planus disorder, and 
(2) whether it is at least as likely as 
not (whether there is a 50 percent 
chance or more) that any such disorder 
was incurred or aggravated in service, 
or is otherwise etiologically related 
to the veteran's period of service in 
any way.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	With respect to the issues of 
entitlement to an increased rating for 
bilateral hearing loss, currently 
evaluated at 20 percent disabling, and 
an increased rating for PTSD, currently 
evaluated at 70 percent disabling, the 
RO should furnish the veteran and his 
representative a Statement of the Case 
in accordance with 38 U.S.C.A. § 7105 
(West 2002).  The veteran and his 
representative should clearly be 
advised of the need to file a 
Substantive Appeal following the 
issuance of the Statement of the Case 
if the veteran wishes to complete an 
appeal of these two discrete issues.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


